427 F.2d 896
Bertha S. DANIEL, Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 14433.
United States Court of Appeals, Fourth Circuit.
May 26, 1970.

John B. Culbertson, Greenville, S.C., on the brief for appellant.
William D. Ruckelshaus, Asst. Atty. Gen. of the United States, Joseph O. Rogers, Jr., U.S. Atty. for District of South Carolina, and Kathryn H. Baldwin, and J. F. Bishop, Attorneys, Department of Justice, on the brief for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BUTZNER, Circuit judges.
PER CURIAM:


1
In Daniel v. Gardner, 404 F.2d 889 (4th Cir. 1968), we affirmed the district court's holding that this appellant was not entitled to disability benefits under the Social Security Act.  In the present appeal she contests the Secretary's refusal to reopen the issue of her disability as of the date her insured status expired.  Submitted on behalf of her most recent application were only two documents not previously considered.  Both of these related to conditions arising after the expiration of her insured status, and the Secretary determined that they failed to warrant reopening, since they presented no new evidence material to her condition while insured, as required by the Act.  That determination is supported by substantial evidence.  We find oral argument unnecessary and summarily affirm on the opinion of the district court.


2
Affirmed.